Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 3,178,735 to Thompson et al. in view of U.S. Pat. No. 2,936,310 to Reed, 
Claims 1 and 16-17, Thompson discloses a method and pocketed spring seating unit comprising a spring array 69 comprised of a multiplicity of independent pocketed springs disposed in a spring layer arrangement said spring array having coil springs inherently having spring travel depth; an envelope comprised of insulating materials and surrounding the spring array said envelope comprising, a top insulating layer 71 and a side insulating layer 70 whereby the side insulating layer borders the perimeter of the spring array wherein the side insulating layer has a first end that is opposite from a second end of the side insulating layer, wherein the first end has a first thickness that is approximately equal to a second thickness of the second end, wherein the first end has a top surface that is coplanar to a top surface of the second end, and wherein the spring array has a top surface that is coplanar to the top surfaces of the first and second ends (col. 5 lines 19-50)(fig. 9-11); a rigid platform (68,68’) disposed below the envelope further comprising a structural portion of an upholstery frame for mounting the prefabricated seat and back assemblies (66,67)(col. 5 lines 19-50)(fig. 9-11), the spring array and the envelope being attached to the rigid platform; and an exterior cloth
material (74,84) overlaying a portion of the envelope and the sides of the rigid platform  (fig. 9 & 11) wherein the top insulating layer has a top surface that is parallel to the rigid platform. Thompson discloses a bottom insulating pad 27, but is silent to the bottom insulating pad being directly attached to the rigid platform.  Reed discloses a bottom insulating pad 28 that is directly attached to a base platform 30.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to attach a bottom insulating pad to the rigid platform of Thompson yielding predictable results that provide equivalent and alternative supportive characteristics that further avoid the sensation of the springs hitting bottom (col. 2 lines 17-21). 
Claim 2, Thompson discloses the seating unit wherein each of the multiplicity of independent pocketed springs comprises a coil spring covered with a flexible fabric wrap.
Claim 3, Thompson discloses the seating unit, but is silent to the coil spring comprising metal being compressed to a spring travel depth of at least 70% of the height of the coil spring when uncompressed. Selecting from a plethora of known materials and a range of values is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to select from the materials and range of values stated above yielding predictable results that provide an equivalent and alternative coil spring to the seating unit.
Claim 4, Thompson discloses the seating unit wherein each of the multiplicity of independent pocketed springs are capable of operating independently, wherein each of the multiplicity of independent pocketed springs has a thickness that is approximately equal to the first and second thicknesses of the first and second ends of the side insulating layer (fig. 8), and wherein each independent pocketed spring operates independent from the other independent pocketed springs, such that a stitching cord or a wire is not attached to the multiplicity of independent pocketed spring (fig. 11 -12).
Claims 7 and 18, Thompson discloses the seating unit, but is silent to the bottom insulating pad and the top insulating layer being comprised of a combination of polyurethane and polyester padding. Selecting from a plethora of known materials is considered an obvious modification and it would have been obvious for one having ordinary skill in the before the effective filing date of the invention to select from the materials stated above yielding predictable results that provide an equivalent and alternative padding to the seating unit.
Claim 8, Thompson discloses the seating unit wherein the side insulating layer has the first end that is parallel to the second end, wherein the first and second thicknesses of the first and second ends extend vertically from the top surface of the bottom insulating pad to a bottom surface of the top insulating layer, wherein the top insulating layer is a first monolithic layer, the side insulating layer is a second monolithic layer, and the bottom insulating pad is a third monolithic layer, and wherein the second monolithic layer is separate from the first monolithic layer and the third monolithic layer extends along the perimeter of the spring array and is disposed between the bottom insulating pad and the top insulating layer (fig. 1,8).
Claim 9, Thompson discloses the seating unit wherein the side insulating layer is comprised of insulating material disposed around the perimeter of the spring array (fig. 11).
Claim 10, Thompson disclose the seating unit wherein the rigid platform has a length and a width that suitably match a seating area of the couch or sofa (fig. 9).
Claim 11, Thompson discloses the seating unit wherein the rigid platform is comprised of plywood (col. 5 lines 19-25).
Claim 12, Thompson discloses the seating unit wherein the rigid platform is configured such that the pocketed spring seating unit may be laid into an upholstery frame of the couch or sofa. 
Claim 13, Thompson discloses the seating unit wherein the rigid platform is capable of supporting the spring array such that at least a portion of the multiplicity of independent pocketed springs compress optimally under the weight of a seated person without placing undue stress on an upholstery frame of the couch or sofa. 
Claim 14, Thompson discloses the seating unit wherein the multiplicity of independent pocketed springs are capable of exhibiting substantially vertical forces borne by the rigid platform, such that an absence of a substantial horizontal force is exerted on the upholstery frame. 
Claim 19, Thompson discloses the method wherein attaching comprises fastening the envelope and the spring array to the rigid platform by way of hooks 68. 
Claim 20, Thompson discloses the method wherein attaching further comprises configuring the rigid platform with a length and a width that suitably match a seating area of the couch or sofa.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 3,178,735 to Thompson et al. in view of U.S. Pat. No. 2,536,310 to Reed, and further in view of U.S. Pat. No. 3,380,777 to Bennett.
Claim 15, Thompson discloses the seating unit, but is silent to the pocketed spring seating unit is being lifted vertically from an upholstery frame of the couch or sofa during servicing of the upholstery frame. Bennett discloses employing removable seating units for an upholstery frame (col. 1 line 29-40). It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to place the seating unit of Reed with an upholstery frame as taught by Bennett yielding predictable results that provide an equivalent and alternative seating unit with a couch or sofa.

Response to Arguments
Applicant's arguments filed 06/01/22 have been fully considered but they are not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  PRINCIPLES OF LAW  "Section 103 forbids issuance of a patent when 'the differences between the subject matter sought to be patented and the prior art are suchthat the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.'" KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1734 (2007).  "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740. 
As stated above, Thompson discloses a method and pocketed spring seating unit comprising a spring array 69 comprised of a multiplicity of independent pocketed springs, an envelope comprised of insulating materials and surrounding the spring array said envelope comprising, a top insulating layer 71 and a side insulating layer 70  (col. 5 lines 19-50)(fig. 9-11); a rigid platform (68,68’) disposed below the envelope further comprising a structural portion of an upholstery frame for mounting the prefabricated seat and back assemblies (66,67)(col. 5 lines 19-50)(fig. 9-11), the spring array and the envelope being attached to the rigid platform; and an exterior cloth
material (74,84) overlaying a portion of the envelope and the sides of the rigid platform  (fig. 9 & 11).  Reed discloses a bottom insulating pad 28 that is directly attached to a base platform 30.  The combination of references would suggest attaching a bottom insulating pad to the rigid platform of Thompson yielding predictable results that provide equivalent and alternative supportive characteristics that further avoid the sensation of the springs hitting bottom as explicitly taught by Reed (col. 2 lines 17-21). 
Contrary to the Applicant’s arguments, the Applicant has provided no evidence that they were the first to discover placing a bottom insulating pad 28 below pocketed springs and having an insulating pad below pocketed springs is neither novel nor inventive or beyond the technical grasp of a person of ordinary skill in the art.
  Once again, the Examiner has set forth reasons for combining the references, and the reasons articulated by the Examiner have rational underpinnings. 
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673